Name: 97/590/EC: Commission Decision of 25 July 1997 amending Decision 97/334/EC concerning certain protective measures with regard to certain fishery products originating in India (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  international trade;  Asia and Oceania;  fisheries
 Date Published: 1997-08-30

 Avis juridique important|31997D059097/590/EC: Commission Decision of 25 July 1997 amending Decision 97/334/EC concerning certain protective measures with regard to certain fishery products originating in India (Text with EEA relevance) Official Journal L 239 , 30/08/1997 P. 0046 - 0047COMMISSION DECISION of 25 July 1997 amending Decision 97/334/EC concerning certain protective measures with regard to certain fishery products originating in India (Text with EEA relevance) (97/590/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas the Commission, in adopting Decision 97/334/EC (3) has established measures in order to ensure that possibly hazardous fishery products from India can not enter the Community;Whereas these measures include a requirement that frozen shrimps and cephalopods from India presented for importation into the Community must be systematically submitted to a microbiological examination;Whereas such a test should be intended to detect in particular the presence of Salmonellae and Vibrio cholerae and parahaemolyticus;Whereas the review of this Decision must depend on the results of a Community inspection on the spot and the results of the tests carried out by Member States when importing products from India;Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 97/334/EEC is hereby amended as follows:1. Article 3 is replaced by the following text:'Article 3Member States shall, using appropriate sampling plans and detection methods, subject each consignment of frozen or cooked frozen crustaceans and cephalopods originating in India to a microbiological test in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out with a view to detect in particular the presence of Salmonellae and Vibrio cholerae and parahaemolyticus.`2. Article 4 is replaced by the following text:'Article 4Member States shall not authorize the importation into their territory or the consignment to another Member State of the products referred to in Article 3 unless the results of the checks as required are favourable.`3. Article 6 is replaced by the following text:'Article 6This Decision will be reviewed before 30 November 1997 on the basis of information received from Member States concerning the results of the tests referred to in Article 3 and on the basis of the results of a Community inspection on the spot.`4. A new Article 7 is added with the following text:'Article 7This Decision is addressed to the Member States.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 25 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 139, 30. 5. 1997, p. 44.